Citation Nr: 0808635	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-18 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
leg injury.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of cold 
injury to the feet.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for bilateral hearing 
loss.  

5.  Entitlement to service connection for a respiratory 
disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and  daughters 


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's claims of service connection for 
residuals of a left leg injury, residuals of cold injury to 
the feet, and bilateral hearing loss, and denied service 
connection for a lung disability.  The veteran testified 
before the Board in February 2008.  


FINDINGS OF FACT

1.  The claim for service connection for residuals of a left 
leg injury was previously denied in an August 2002 RO 
decision.  The veteran did not appeal that decision.  

2.  Evidence received since the last final decision in August 
2002 relating to service connection for residuals of a left 
leg injury is cumulative or redundant and does not raise a 
reasonable possibility of substantiating the claim.  

3.  The claim for service connection for residuals of cold 
injury to the feet was previously denied in an August 2002 RO 
decision.  The veteran did not appeal that decision.  

4.  Evidence received since the last final decision in August 
2002 relating to service connection for residuals of cold 
injury to the feet is cumulative or redundant and does not 
raise a reasonable possibility of substantiating the claim.  

5.  The claim for service connection for bilateral hearing 
loss was previously denied in an August 2002 RO decision.  
The veteran did not appeal that decision.  

6.  Evidence received since the last final decision in August 
2002 relating to service connection for bilateral hearing 
loss is new and raises a reasonable possibility of 
substantiating the claim.  

7.  The veteran does not have a current diagnosis of 
bilateral hearing loss. 

8.  The veteran's diagnosed respiratory disabilities (chronic 
pulmonary obstructive disease, pulmonary emphysema) first 
manifested many years after service and are not shown to be 
related to his service or to any incident therein. 


CONCLUSIONS OF LAW

1.  The August 2002 RO decision that denied service 
connection for residuals of a left leg injury is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for residuals of a left 
leg injury.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (1997). 

3.  The August 2002 RO decision that denied service 
connection for residuals of cold injury to the feet is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2007).

4.  New and material evidence has not been submitted to 
reopen a claim for service connection for residuals of cold 
injury to the feet.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (1997). 

5.  The August 2002 RO decision that denied service 
connection for bilateral hearing loss is final.  New and 
material evidence has been submitted to reopen the claim.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2007).  

6.  The veteran's claimed bilateral hearing loss was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

7.  The veteran's current respiratory disabilities were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

In an August 2002 rating decision, the RO denied the 
veteran's claims for service connection for residuals of a 
left leg injury, residuals of cold injury to the feet, and 
bilateral hearing loss.  The RO declined to reopen the claims 
for service connection for residuals of a left leg injury, 
residuals of cold injury to the feet, and bilateral hearing 
loss in April 2004.  While the RO found that new and material 
evidence had not been submitted to reopen the veteran's 
claims for service connection for residuals of a left leg 
injury, residuals of cold injury to the feet, and bilateral 
hearing loss, the Board must still consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claims and adjudicate the claims de novo.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

In a decision dated in August 2002, the RO denied the 
veteran's claims for service connection for residuals of a 
left leg injury, residuals of cold injury to the feet, and 
bilateral hearing loss.  The veteran did not appeal that 
decision.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2007).  Thus, the August 2002 
decision became final because the appellant did not file a 
timely appeal.  

The claims for entitlement to service connection for 
residuals of a left leg injury, residuals of cold injury to 
the feet, and bilateral hearing loss may be reopened if new 
and material evidence is submitted for the claims.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claims for residuals of a left leg 
injury, residuals of cold injury to the feet, and bilateral 
hearing loss in November 2003.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, the 
veteran's post-service VA medical records, and the veteran's 
statements.  The RO found that there was no evidence of 
current disabilities, and the claims were denied.  
Residuals of a Left Leg Injury and Residuals of Cold Injury 
to the Feet 

The veteran applied to reopen his claims for service 
connection for residuals of a left leg injury and residuals 
of cold injury to the feet in November 2003.  The Board finds 
that the evidence received since the last final decision is 
cumulative of other evidence of record and does not raise a 
reasonable possibility of substantiating the veteran's 
claims.

In support of his application to reopen his claims for 
service connection, the veteran submitted VA medical records 
dated from June 2002 to November 2003 and hospital records 
from 1944 showing treatment for an abscess and sandfly fever.  
Those records do not show current diagnoses of or treatment 
for residuals of a left leg injury or residuals of cold 
injury to the feet.  

Other newly submitted evidence includes an unsigned, undated 
letter which states that the veteran had residual right leg 
pain, hearing loss, and tinnitus.  The letter also reports 
that the veteran suffered a right leg injury during service 
when a piece of shrapnel became embedded in his right leg 
while he was under attack from enemy fire.  It states that 
the veteran's recurrent pain, swelling, and stiffness in his 
right leg were likely compounded by the shrapnel injury 
sustained during service.  There is no evidence to indicate 
that the veteran currently had diagnoses of residuals of a 
left leg injury or residuals of cold injury to the feet.  

Newly submitted evidence also includes the veteran's 
testimony before the Board at a video conference hearing in 
February 2008.  Testimony revealed that the veteran received 
a shrapnel injury to his left leg in 1944 in Naples.  He 
testified that his leg swelled up and that he had to be 
treated for an abscess in his leg due to infection.  He 
reported that he currently experienced pain in his left leg 
and was confined to a wheelchair most of the time.  He 
further testified that his feet froze in the mountains of 
Italy during the winter of 1944.  He reported that he had 
been given support arches to put in his shoes at the time, 
but they had not helped alleviate his condition.  He stated 
that he currently suffered from numbness, swelling, and fluid 
retention in his feet.  

The Board finds that no new and material evidence has been 
submitted with regard to the claims for service connection 
for residuals of a left leg injury and residuals of cold 
injury to the feet.  First, although the additionally 
submitted VA records, unsigned letter, and 1944 hospital 
records are new, in the sense that they were not previously 
considered by agency decisionmakers, they are not material.  
The records do not show current diagnoses of or treatment for 
residuals of a left leg injury or residuals of cold injury to 
the feet.  Accordingly, they do not establish a fact 
necessary to substantiate the claims, and the claims for 
service connection for residuals of a left leg injury and 
residuals of cold injury to the feet cannot be reopened on 
the basis of this evidence.  38 C.F.R. § 3.156(a).  

Next, while the veteran testified that he currently 
experienced pain in his left leg and numbness, swelling, and 
fluid retention in his feet, he is not competent as a layman 
to give a medical opinion on diagnoses of medical conditions.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while this evidence is new, in the 
sense that it has not previously been considered, it is not 
material, as it does not establish a fact necessary to 
substantiate the claims, and the claims can therefore not be 
opened on the basis of this evidence.  38 C.F.R. § 3.156(a).  

Although the veteran has submitted new evidence that was not 
before the RO in August 2002, this new evidence is not 
material to the claims and does not warrant reopening of the 
previously denied claims.  In light of the evidence and based 
on this analysis, it is the determination of the Board that 
new and material evidence has not been submitted with regard 
to the claims for service connection for residuals of a left 
leg injury and residuals of cold injury to the feet since the 
August 2002 rating decision because no competent evidence has 
been submitted showing any current disabilities.  Thus, the 
claims for service connection for residuals of a left leg 
injury and residuals of cold injury to the feet are not 
reopened and the benefits sought on appeal remain denied.  



Bilateral Hearing Loss 

The veteran applied to reopen his claim for service 
connection for bilateral hearing loss in November 2003.  The 
Board finds that the evidence received since the last final 
decision is new and raises a reasonable possibility of 
substantiating the veteran's claim.

In support of his application to reopen his claim for service 
connection, the veteran submitted an unsigned, undated letter 
which states that the veteran was a combat veteran with 
residual leg pain, hearing loss, and tinnitus.  The letter 
also reports that the veteran denied being exposed to 
acoustical trauma in his civilian employment, and therefore 
his hearing loss was likely as not related to noise exposure 
during combat operations carried out during service.  

The Board finds that new and material evidence has been 
submitted with regard to the claim for service connection for 
bilateral hearing loss.  The claim was previously denied 
because there was no evidence of a current disability.  The 
veteran has submitted evidence showing that he currently has 
hearing loss.   

Accordingly, with the new evidence presumed credible for the 
purpose of determining whether the claim should be reopened, 
the Board finds that new and material evidence has been 
submitted.  Therefore the claim for service connection for 
bilateral hearing loss is reopened.  38 C.F.R. § 3.156(a).  
This does not mean that service connection is granted.  
Rather, the merits of the claim for service connection will 
have to be reviewed on a de novo basis, as addressed below.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  
Additionally, the Board notes that the discussion in the 
statement of the case essentially considered the veteran's 
claim on the merits.  Also, the veteran has provided 
arguments addressing his claim on the merits.  The Board 
therefore finds that, given that the veteran had adequate 
notice of the applicable regulations, he would not be 
prejudiced by the Board's review of the merits of the claim 
at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including sensorineural hearing loss, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).    

According to the National Personnel Records Center, the vast 
majority of the veteran's service medical records are 
unavailable.  When a veteran's records are presumed to have 
been destroyed, VA has an obligation to search for 
alternative records that might support the veteran's case.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).  In an April 2004 
rating decision, the RO advised the veteran of the 
unavailability of his service medical records.  The Board 
finds that the RO exhausted all efforts to obtain the needed 
service records.  

The veteran alleges that he participated in combat during 
service and should be entitled to the relaxed evidentiary 
standard of proof for his claims of service connection.  For 
injuries alleged to have been incurred in combat, 38 U.S.C.A. 
§ 1154(b) (West 2002) provides a relaxed evidentiary standard 
of proof to determine service connection.  Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is 
alleged to have been incurred or aggravated in combat, such 
incurrence or aggravation may be shown by satisfactory lay 
evidence, consistent with the circumstances, conditions, or 
hardships of combat, even if there is no official record of 
the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) 
(2007).  Satisfactory evidence is credible evidence.  
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such 
credible, consistent evidence may be rebutted only by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  This provision does not 
establish a presumption of service connection; rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  The reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service; 
both of these inquiries generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  While the veteran's participation in combat 
theoretically proves the incurrence of an injury in service, 
there still needs to be a medical nexus linking his current 
disability to the in-service injury.  The veteran's service 
personnel records list his military occupational specialty as 
military policeman.  He received the Good Conduct Medal, 
World War II Victory Medal, European-African-Middle Eastern 
Service Medal with 2 Bronze stars, Asiatic-Pacific Service 
Medal, and the Philippine Liberation Ribbon during his period 
of service.  These awards indicate service but do not 
necessarily denote combat.  As the veteran does not have a 
confirmed history of engaging in combat with the enemy during 
service, he is not entitled to a relaxed evidentiary standard 
of proof to determine service connection.  

Bilateral Hearing Loss 

The veteran's existing service medical records are negative 
for any complaints of or treatment for bilateral hearing 
loss.  

VA medical records dated from March 1999 to November 2003 
show that the veteran received intermittent treatment for 
hypertension, spondylosis of the lumbosacral spine, chronic 
obstructive pulmonary disease (COPD), mucosal mass in the 
left maxillary sinus, pulmonary emphysema, sliding hiatal 
hernia, gastroduodenitis, and a dog bite.  

The veteran submitted an unsigned, undated letter which 
states that the veteran was a combat veteran with residual 
leg pain, hearing loss, and tinnitus.  The veteran reported 
being exposed to heavy artillery and other combat weaponry 
during World War II.  The letter also states that the veteran 
denied being exposed to acoustic trauma in his civilian 
employment, and therefore his hearing loss was likely as not 
related to noise exposure during combat operations carried 
out during service.  

The veteran and his daughters testified before the Board at a 
video conference hearing in February 2008.  Testimony 
revealed that the veteran had been surrounded by gunfire and 
dropping bombs during service and that he had been having 
problems with his hearing ever since separation from service.  
He testified that his ears produced discharge.  He reported 
that his left eardrum had burst and that the hearing aids he 
was given for his ears did not work.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).   

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).   

The Board is inclined to place minimal probative value on the 
unsigned and undated letter.  While the letter provided the 
veteran with a bilateral hearing loss diagnosis and related 
it to his period of active service, this appears to have been 
based primarily upon a history provided by the veteran, 
rather than upon a review of the evidence of record.  The 
filtering of the veteran's account of his military service 
through his physician does not transform the veteran's 
account into competent medical evidence merely because the 
transcriber happens to be a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  While the Board may not 
ignore the opinion of a physician, it is certainly free to 
discount the credibility of that physician's statement.  
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  The Board finds 
that the veteran does not have a current diagnosis of 
bilateral hearing loss.  In reaching this decision, the Board 
acknowledges that the unsigned and undated document asserts 
that the veteran has a current diagnosis of hearing loss that 
is related to his period of active service.  As the 
authorship and credentials of the author of this document are 
unknown, and there is no evidence that the veteran's entire 
case file has been reviewed, it is of no probative value in 
this matter.   

With regard to the veteran's claim for service connection for 
bilateral hearing loss, the first requirement for any service 
connection claim is evidence of a current disability.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In this case, the Board 
finds no evidence of a current disability, such that the 
claim must be denied.  Specifically, the veteran's existing 
service medical records reflect no diagnosis of bilateral 
hearing loss, and the post-service evidence tends to indicate 
that a diagnosis of bilateral hearing loss is not warranted.  
Thus, absent evidence of a current diagnosis of hearing loss, 
service connection for bilateral hearing loss must be denied.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current hearing loss.  In addition, bilateral hearing loss 
was not diagnosed within one year of separation, so 
presumptive service connection for hearing loss is not 
warranted.  

The veteran and his family contend that his current hearing 
loss is related to his active service.  However, as 
laypersons, they are not competent to give a medical opinion 
on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran and his family are competent to give 
evidence about what they experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran has 
bilateral hearing loss that developed in service.  Therefore, 
the Board concludes that the bilateral hearing loss was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).    

Respiratory Disability 

The veteran's existing service medical records are negative 
for any complaints of or treatment for any lung disability.  

The first post-service evidence of a lung disability is a 
March 1999 chest x-ray that revealed moderate diffuse 
emphysema in both lungs.  The diagnostic impression was 
pulmonary emphysema.  VA medical records dated from March 
1999 to November 2003 show that the veteran received 
intermittent treatment for COPD, mucosal mass in the left 
maxillary sinus, and pulmonary emphysema.  At no time did any 
treating provider relate the veteran's lung disabilities to 
his period of active service.  

The veteran and his daughters testified before the Board in 
February 2008.  Testimony revealed that the veteran began 
experiencing problems with bronchitis in 1944.  He testified 
that he had been treated in a dispensary for it at the time.  
He reported currently suffering from four to five bad attacks 
of bronchitis a year that lasted two weeks each time.  He 
stated that he was being treated for his bronchitis once or 
twice a month.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current lung disabilities.  

The veteran and his family contend that his current lung 
disabilities are related to his active service.  However, as 
laypersons, they are not competent to give a medical opinion 
on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran and his family are competent to give 
evidence about what they experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of a lung disability is in March 1999, approximately 53 years 
after his separation from service.  In view of the lengthy 
period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, the competent evidence of record does not show 
that any current lung disability was incurred in or 
aggravated by service or establish any nexus between any 
respiratory disability and the veteran's service.

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's lung 
disabilities developed in service.  Therefore, the Board 
concludes that the lung disabilities were not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).    
    
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2004 and December 
2004 and a rating decision in April 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2005 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained medical examinations in 
relation to these claims because there is no competent 
evidence that the appellant's diagnosed disorders are the 
result of any event, injury, or disease in service.  See 
38 C.F.R. § 3.159(c)(4) (2007).  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.






 
        (CONTINUED ON NEXT PAGE)


ORDER

The application to reopen the claim for service connection 
for residuals of a left leg injury is denied.

The application to reopen the claim for service connection 
for residuals of cold injury to the feet is denied.

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened.  To that extent only the claim is allowed.

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for a respiratory 
disability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


